The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 11-12 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Hamann (US 5,133,392, newly cited and applied).  In the patent Hamann teaches a method for injecting liquid into a container.  With respect to claims 11 and 40, Hamman teaches providing an automatic sample analysis device (see element 20 in figure 3 and column 2 lines 59-65), comprising a mixing vessel (container 10) having an interior surface (bottom surface B), and a pipette having a tip (30) with an orifice (34); pressing said pipette tip into said mixing vessel effective that said pipette tip contacts said interior surface effective to occlude said orifice (figure 2B to 2C and column 3, lines 40-51); applying pressure to fluid within said pipette tip (figure 2D and colum 3, lines 52-55); displacing said pipette tip effective to remove said occlusion of said orifice and to allow fluid flow through said orifice (figures 2E-2F and column 3 line 55 to column 4 line 11), whereby fluid is mixed within said mixing vessel (the mixing is an inherent result of the fluid being discharged from the orifice).  With respect to claims 12 and 41, the pressure comprises positive pressure effective to expel fluid from said pipette tip through said orifice and into said mixing vessel (figures 2E-2F and column 3 line 55 to column 4 line 11).  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hamann as applied to claims 11-12 and 40-41 above, and further in view of Nakano (US 6,006,800, newly applied) and Babson (US 4,639,242, newly applied), Jacobs (US 4,539,855, newly applied), Friswell (US 4,094,641, newly applied) or Jones (US 2,173,773, newly applied).  With respect to these claims, column 2, line 66 to column 3, line 2 of Hamann teaches that the invention is useful regardless of the liquid being dispensed, and the kind of dispensing tip or analyzer that is used.  Any container can be used to receive the liquid provided its bottom surface will seal against the dispenser orifice.  Hamann does not teach that mixing occurs using negative pressure (suction) or positive pressure followed by negative pressure or the specifically claimed container shapes.  
In the patent Nakano teaches apparatus and method for distribution of fluids into at least one microplate (4,5) using a pipet unit having a plurality of nozzles to which pipette tips are attached.  Figures 2 and 5-6 show that the reservoir (3) and the at least one microplate have different shaped vessels.  With particular reference to steps 023, 024 and 025 shown in figure 6, column 7, line 46 to column 8, line 2 teach that in step 023, all the pipettes (43) are lowered a distance P8 to position the lower ends of the tips in the vicinity of the bottoms of the wells 4a.  Then, in the step 024, only the plungers (41) are lowered by the distance corresponding to the metering stroke "b", thereby discharging the reagent (51) into the wells (4a, refer to the position 21-3 in figure 2).  Then, in step 025, only the plungers are reciprocated in the vertical direction by the distance corresponding to the metering stroke "b" by predetermined times (for example, 1-10 times) to repeat suction and discharge of the reagent, thereby agitating the reagent.  Lastly, the plungers are lowered to the lower limit of the metering stroke "b" and then the reagents are discharged.  Step 025 may be omitted or may be performed only in the first cycle or may be performed every cycle.  An amount of sucked reagent in each time is 1-220 µl, for example.  While in this example all the wells are initially empty, a reagent may already be present in the wells. In that case, the reagent in each well is agitated and mixed with the other the dispensed reagent.  
In the patent Babson teaches a vessel (see figure 4) comprising an interior cavity having an interior surface that comprises a feature (inverted conical shape 42) equivalent to that shown 
In the patent Jacobs teaches a system comprising a fluid handling apparatus comprising a base (32), at least one head/nozzle combination (51) operably connected to the base comprising mechanical and structural components with the nozzle configured to engage a pipette tip (54) having an interior and a distal end (58) with a lip defining an orifice, a continuous passage through the orifice, pipette tip interior, nozzle and head capable of providing positive-pressure or suction within the pipette tip effective to cause fluid flow into or out of the orifice without dislodging the pipette tip and a source or positive-pressure and/or suction in fluid contact with the head, nozzle and pipette tip.  Figure 3 shows a vessel (19) comprising an interior portion defined by an interior surface having a concave/convex feature at its bottom capable of serving as an engagement region (the bottom most surface of the vessel) that would occlude the pipette tip orifice if brought into contact with it.  
In the patent Friswell teaches two vessels (12,14) comprising an interior cavity having an interior surface that comprises a feature (needle receiving cavity 28 in vessel 12 and the upwardly convex base of vessel 14) configured to engage and occlude the opening of a pipette tip.  For vessel 12, the feature is a tapered indentation configured to engage the lip of the pipette tip.  While not calling vessel 12 a mixing vessel or showing a pipette tip that is capable of being occluded by the feature, the structure is equivalent to that shown in instant figures 5A-5B.  While not calling vessel 14 a mixing vessel or showing a pipette tip that is capable of being occluded by the feature, the bottom would at least partially extend into the orifice of a pipette that was occluded by it in a manner similar to the feature shown in instant figure 6B.  
In the patent Jones teaches a vessel (10) comprising an interior cavity having an interior surface (10a) that comprises a feature (sump 10b) configured to engage and occlude the opening of a pipette tip wherein the feature is a tapered indentation configured to engage the lip of the pipette tip.  While not calling the vessel a mixing vessel or showing a pipette tip that is capable of being occluded by the feature, the structure is equivalent to that shown in instant figures 5A-5B.  
.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-14 and 40-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,513,197.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap between the claims and at least the independent claims are of a scope that patented claim 7 is totally within the scope of the independent claims.  Thus one cannot practice patented claim 7 without also practicing at least the instant independent claims.  Additionally the overlap between the remaining patented claims and the instant claims is substantial so as to make it difficult to practice the instant claims without also practicing the patented claims.  
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. In response to the changes the objection have been withdrawn, the obviousness-type double-patenting rejection has been maintained and new anticipation and obviousness rejections have been made against the claims.  The arguments are moot with respect to the withdrawn objections and new anticipation and obviousness rejections.  With respect to the obviousness-type double-patenting rejection, no substantive argument was made.  Examiner notes that applicant’s representative should recognize that the claims will not be deemed allowable unless the rejection is overcome.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to pipets that are brought in contact with a container surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797